UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1492


CARMAX, INC.; CARMAX AUTO SUPERSTORES, INC.,

                    Plaintiffs - Appellees,

             v.

MONTGOMERY B. SIBLEY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00611-MHL-DJN)


Submitted: September 25, 2019                                     Decided: October 1, 2019


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Montgomery B. Sibley, Appellant Pro Se. Alan Durrum Wingfield, TROUTMAN
SANDERS, LLP, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Montgomery Blair Sibley seeks to appeal the district court’s November 21, 2018,

order adopting the magistrate judge’s report and recommendation, granting Appellees’

motion for attorneys’ fees, and denying Sibley’s motion to disqualify the district court

judge. We dismiss the appeal as untimely and duplicative.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on November 21, 2018. The

notice of appeal was filed on May 3, 2019, and is duplicative of a prior appeal of the same

order that was dismissed for failure to prosecute. CarMax, Inc. v. Sibley, No. 18-2491 (4th

Cir. Mar. 3, 2019) (unpublished order). Contrary to Sibley’s assertion, the district court

did not grant a reopening of the appeal period. Because Sibley failed to file the notice of

appeal within the applicable appeal period, and failed to obtain an extension or reopening

of the appeal period, 1 and because the appeal itself is duplicative, we dismiss the appeal. 2



       1
        Sibley’s Fed. R. 4(a)(6) motion to reopen the appeal period, filed on December 4,
2018, was rendered moot by his December 13, 2018, filing of the notice of appeal that was
docketed as Appeal No. 18-2491.
       2
        To the extent that Sibley seeks to appeal the April 17, 2019, order denying his
motion for disqualification of the district court judge, Sibley has waived appellate review
(Continued)
                                              2
We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                  DISMISSED




of the order by failing to address it in his informal brief. See 4th Cir. R. 34(b) (“The [c]ourt
will limit its review to the issues raised in the informal brief.”).

                                               3